DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, embodiment of figure 1, in the reply filed on 10/29/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frohman et al. (US 2014/0268959 A1) in view of Mazumder et al. (2006/0062034 A1).
Regarding claim 1, Frohman discloses a module (power conversion device) (figure 3) comprising:
a battery (see although figure 3 does not show the battery, see figure 2 that shows the battery that supplies the power);
a converter (H-bridge 302) to convert a level of first direct current (DC) power input from the battery (power is input from the battery through DC bus 312), and to output second DC power (see figure 3) (H-bridge is a known DC-DC converter) (see also [0048-0052]); 
an inverter (cyclo-inverter 308) to convert the second DC power supplied from the converter (302) into alternating current (AC) power ([0053-0056]); and 
a controller (switch controller that controls the switches SW1-SW4) ([0058]) to control the converter (302) and the inverter (308),
wherein the converter (302) comprises: 
a full-bridge switching part (SW1-SW2 (fig. 3) to switch the first DC power ([0050]); 
a transformer (T1 and T2) (fig. 3) having an input side connected to an output terminal (output of SW1-SW2) of the full-bridge switching part (302) ([0058]); and 
a half-bridge switching part (SW3 and SW4) connected to an output side of the transformer (T1 and T2), 
wherein the controller changes a switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge (SW3-SW4) switching part in a first section of a waveform (sinusoidal pattern) ([0058]) (see also [0062]).
Frohman further discloses a battery (see figure 2) that supplies power or energy.  However, Forman does not specifically disclose that the battery is comprises a solar cell module including a plurality of solar cells.
Mazumder discloses (figure 23) a power conversion device comprising a battery that includes a solar cell module (photovoltaic array) including a plurality of solar cells (paragraph 0058).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Frohman by a photovoltaic module as taught by Mazumder in order to produce a high voltage alternative-energy source by implementing a photovoltaic array to minimize cost and to increase operational efficiencies.
Regarding claim 2, Frohman further discloses that when changing the switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-
Regarding claim 3, Frohman further discloses that when changing the switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4) in the first section, the controller changes a second phase difference between the full-bridge switching part (SW1-SW2) and the inverter (308) (fig. 3 and [0058]).
Regarding claim 4, Frohman further discloses that the full-bridge switching part (SW1-SW2) comprises: a first switching element (SW1) and a second switching element (SW2) which are connected in parallel with each other (see fig. 3); and a third switching element (SW3) and a fourth switching element (SW4) which are connected in series with the first switching element (SW1) and the second (SW2) switching elements respectively (see fig. 3), wherein the input side of the transformer TI or T2) is connected between a first node, which is between the first switching element (SW1) and the second switching element (SW2), and a second node which is between the third switching element (SW3) and the fourth switching element (SW4) (see fig. 3).
Regarding claim 5, Frohman further discloses that the converter (302) further comprises an inductor connected between the transformer and the half-bridge switching part ([0061]).
Regarding claim 7, Frohman further discloses that the controller controls a switching frequency of the inverter (308) to be constant in the first section ([0058-0061]).
Regarding claim 8, Frohman further discloses that the switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4) is greater than the switching frequency of the inverter (308) in the first section ([0058-0061]).

Regarding claim 14, Frohman further discloses that the controller changes the switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4) in the first section, and when changing the switching frequency, the controller controls a shape of a waveform of a current flowing through the inductor to be constant ([0058]).
Regarding claim 15, Frohman further discloses that the controller controls driving of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4) by separating a section where the switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4) is changed from a section where the switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4) is constant, according to the waveform of the output voltage of the inverter (308) ([0058]).
Regarding claim 16, Frohman discloses a module (power conversion device) (figure 3) comprising:
a battery (see although figure 3 does not show the battery, see figure 2 that shows the battery that supplies the power);
a converter (H-bridge 302) to convert a level of first direct current (DC) power input from the battery (power is input from the battery through DC bus 312), and to output second DC power (see figure 3) (H-bridge is a known DC-DC converter) (see also [0048-0052]); 
an inverter (cyclo-inverter 308) to convert the second DC power supplied from the converter (302) into alternating current (AC) power ([0053-0056]); and 
a controller (switch controller) ([0058]) to control the converter (302) and the inverter (308),
wherein the converter (302) comprises: 
a full-bridge switching part (SW1-SW2 (fig. 3) to switch the first DC power ([0050]); 
a transformer (T1 and T2) (fig. 3) having an input side connected to an output terminal (output of SW1-SW2) of the full-bridge switching part (302) ([0058]); and 
a half-bridge switching part (SW3 and SW4) connected to an output side of the transformer (T1 and T2), 
wherein when changing a switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4), the controller changes a first phase difference between the full-bridge switching part and the half-bridge switching part ([0058] and [0062]).
Frohman further discloses a battery (see figure 2) that supplies power or energy.  However, Forman does not specifically disclose that the battery is comprises a solar cell module including a plurality of solar cells.
Mazumder discloses (figure 23) a power conversion device comprising a battery that includes a solar cell module (photovoltaic array) including a plurality of solar cells (paragraph 0058).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Frohman by a photovoltaic 
Regarding claim 17, Frohman further discloses that when changing the switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4) in the first section, the controller changes a second phase difference between the full-bridge switching part (SW1-SW2) and the inverter (308) (see [0058-0062]).
Regarding claim 18, Frohman further discloses that the second phase difference is greater than the first phase difference (variable duty switching as disclosed in [0058-0062]).
Regarding claim 19, Frohman discloses a module (power conversion device) (figure 3) comprising:
a battery (see although figure 3 does not show the battery, see figure 2 that shows the battery that supplies the power);
a converter (H-bridge 302) to convert a level of first direct current (DC) power input from the battery (power is input from the battery through DC bus 312), and to output second DC power (see figure 3) (H-bridge is a known DC-DC converter) (see also [0048-0052]); 
an inverter (cyclo-inverter 308) to convert the second DC power supplied from the converter (302) into alternating current (AC) power ([0053-0056]); and 
a controller (switch controller) ([0058]) to control the converter (302) and the inverter (308),
wherein the converter (302) comprises: 
a full-bridge switching part (SW1-SW2 (fig. 3) to switch the first DC power ([0050]); 
a transformer (T1 and T2) (fig. 3) having an input side connected to an output terminal (output of SW1-SW2) of the full-bridge switching part (302) ([0058]); and 
a half-bridge switching part (SW3 and SW4) connected to an output side of the transformer (T1 and T2), 
wherein the controller controls driving of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4) by separating a section where a switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4) is changed from a section where the switching frequency of the full-bridge switching part (SW1-SW2) and the half-bridge switching part (SW3-SW4) is constant, according to a waveform of an output voltage of the inverter (308) (see [0058-0061]).
Frohman further discloses a battery (see figure 2) that supplies power or energy.  However, Forman does not specifically disclose that the battery is comprises a solar cell module including a plurality of solar cells.
Mazumder discloses (figure 23) a power conversion device comprising a battery that includes a solar cell module (photovoltaic array) including a plurality of solar cells (paragraph 0058).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Frohman by a photovoltaic module as taught by Mazumder in order to produce a high voltage alternative-energy source by implementing a photovoltaic array to minimize cost and to increase operational efficiencies.
.

Allowable Subject Matter
Claims 6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art fails to teach that the half-bridge switching part comprises: a fifth switching element and a sixth switching element which are connected in series; and a first capacitor and a second capacitor which are connected in series, wherein the output side of the transformer is connected between a third node, which is between the fifth switching element and the sixth switching element, and a fourth node which is between the first capacitor and the second capacitor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0191165 A1 to Ehlmann discloses a photovoltaic module having half-bridge and full-bridge switches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GOLAM MOWLA/Primary Examiner, Art Unit 1721